Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1,3-20 are rejected under 35 U.S.C. 103 as being unpatentable over Safford et. al.(US 7290169 B2) in view of Matsumura et. al.(US 20120265405 A1).
Regarding claim 1, Safford teaches
An electronic control system comprising: 
a first processor (fig 1A:106; col 15 ln 55-57 "Although the lockstep logic 106 and crossbar 108 in FIG. 1A are on the same chip as the cores 102a-b, this is not a requirement of the present invention." To clarify, the first processor is element 106, labeled “lockstep logic”. Although Safford teaches that the first and second processors are on the same chip, Safford also clarifies that this is not a requirement in the previously cited col 15 ln 55-57.) having a lockstep architecture with a lockstep core; (fig 1:106; fig 2A; col 3 ln 32-37 “The system 100 also includes lockstep logic 106, which is coupled to crossbar port 112. Lockstep logic 106 is  
a second processor having at least two processing cores;(fig 1:102a-b, fig 2B; col 4 ln 21-25 "For example, referring to FIG. 2B, each of the cores 102a-b fetches the next instruction in the core's instruction stream (step 252), executes the instruction (step 254), and transmits any resulting data and/or control signals to the lockstep logic 106 (step 256). ") and 
wherein the lockstep core of the first processor is configured to monitor and control outputs of the at least two cores of the second processor(fig 2A: col 4 ln 25-31 “Referring to FIG. 2A, when the lockstep logic 106 receives such data/control signals on lines 114a-b (step 206), the lockstep logic 106 compares such outputs to each other (step 208). If the outputs of both cores 102a-b are the same (step 210), lockstep logic 106 provides the output of the master core to the crossbar 108 at port 112 (step 212).”);
wherein the lockstep core of the first processor is configured to receive, from the second microcontroller, data representing direct outputs of the second processor cores.(fig 2A: col 4 ln 25-31 “Referring to FIG. 2A, when the lockstep logic 106 receives such data/control signals on lines 114a-b (step 206), the lockstep logic 106 compares such outputs to each other (step 208). If the outputs of both cores 102a-b are the same (step 210), lockstep logic 106 provides the output of the master core to the crossbar 108 at port 112 (step 212).” Col 15 ln 55-57 “Although the lockstep logic 106 and crossbar 108 in FIG. 1A are on the same chip as the cores 102a-b, this is not a requirement of the present invention.”)
However, although Safford teaches that everything is on a single circuit, Safford does not specifically teach using microcontrollers on a separate chip from the second on the same chip as the cores 102a-b, this is not a requirement of the present invention."). 
On the other hand, Matsumura teaches
A vehicle safety electronic control system(par 8 “It is an object to provide a vehicular electronic control apparatus, which is capable of meeting required control functions different among vehicle models and reducing costs of development and manufacture.”) comprising: 
a first microcomputer having a lockstep architecture with a lockstep core; (fig 1:4; par 26 "The microcomputer 4 is formed of a lockstep-type CPU, an I/0 circuit, a ROM, a RAM and the like." These microcomputers have all the parts needed for a microcontroller, except the restriction that all the parts are on a single chip.  par 27 “The first ECU module 10 is provided for controlling an engine. It is formed of a printed circuit board 11 smaller in size than the printed-circuit board 3 as well as a microcomputer 12 and other parts mounted on the printed-circuit board 11. These parts are integrated in a state accommodated within a casing 10a as shown in FIG. 2A and FIG. 3A.”. Electronic Control Unit(ECU) 10 is described as being on a single board, which differs from the single integrated chip definition of microcontroller. Other than that, these microcomputers have all the parts needed for a microcontroller) 
a second microcomputer having at least one processing cores;(fig 1:10,20,30; par 27 "The first to the third ECU modules 10, 20 and 30 are mounted on the mother unit 2. The first ECU module 10 is provided for controlling an engine." Although ECUs 10,20,30 are described as independent microcontrollers, one of ordinary skill in the art could implement a similar system  and 
wherein the lockstep core of the first microcomputer is configured to monitor and control outputs(par 26 “The CPU includes a plurality of operation sections (not shown) to ensure high reliability by performing the same arithmetic operations and the like among the plurality of operation sections concurrently, comparing the operation results and monitoring differences among the operation results.” This shows monitoring. Control is shown in par 40 “If this check result is NO indicating that the CPU 12a is not operating normally, it is checked ( step 3) whether a backup control execution flag F BACKUP is 1.” And par 42 “The backup control program imported at step 4 is transmitted (step 7) to the second module 20 and the arithmetic operation processing of the CPU 12a is stopped (step 10), thus ending this processing.” Matsumura teaches stopping a CPU from processing when that CPU is not operating normally. The examiner interprets this as “a lockstep microcontroller that is configured to monitor and control outputs”) of the at least one cores of the second microcomputer. (fig 1:4, fig 4:S2; par 38 "The microcomputer 4 is configured to execute ECU module diagnosis control processing shown in FIG. 4. This processing is provided to check whether the first ECU module 10 for performing the engine control is operating normally and cause another ECU module to execute backup control processing described later upon determination that the first ECU module 10 is not operating normally. ") 
wherein the lockstep core of the first microcomputer is configured to receive, from the second microcomputer, data representing direct outputs of the second microcomputer cores(par 26 “The microcomputer 4 thus forms a mother ECU module, which is comparable to .

Although both Safford and Matsumura both teach lock step processors, they have some differences. Safford teaches having everything on the same chip, but notes that having everything on one chip is not required (Safford col 15 ln 55-58 “Although the lockstep logic 106 and crossbar 108 in FIG. 1A are on the same chip as the cores 102a-b, this is not a requirement of the present invention.”). On the other hand, Matsumura differs from Safford by teaching having the cores on different boards(par 27) instead of the same chip. 
Safford also only teaches comparing outputs of microprocessors instead of microcontrollers(fig 1:102a-b, fig 2B; col 4 ln 21-25). Microprocessors are missing the extra peripherals(for example: memory, I/O peripheral devices) that would make a microcontroller. However, Matsumura teaches the extra peripherals(fig 1:12c “memory”, 12b “I/O”; par 26) that are missing from Safford. 

Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to further modify Safford to incorporate the separation of the lockstep logic into a separate microcontroller of Matsumura and include the extra memory and I/O components of Matsumura as well, to improve control functionality. 


One of ordinary skill in the art would have been motivated to remedy the shortcomings of Safford -- a need for a solution for the issue of increasing risk by having both calculation and check happen on the same chip (Safford col 15 ln 55-58 “Although the lockstep logic 106 and crossbar 108 in FIG. 1A are on the same chip as the cores 102a-b, this is not a requirement of the present invention.”)-- with Matsumura providing a known method to solve a similar problem. Matsumura provides a way to execute the lockstep logic on a different section than the performance cores (fig 1:4; par 26 "The microcomputer 4 is formed of a lockstep-type CPU, an I/0 circuit, a ROM, a RAM and the like." par 27 “The first ECU module 10 is provided for controlling an engine. It is formed of a printed circuit board 11 smaller in size than the printed-circuit board 3 as well as a microcomputer 12 and other parts mounted on the printed-circuit board 11. These parts are integrated in a state accommodated within a casing 10a as shown in FIG. 2A and FIG. 3A.” ). 
One of ordinary skill in the art would also have been motivated to remedy another shortcoming of Safford -- a need for a solution for the issue of processing more complex workloads than a microprocessor can handle-- with Matsumura providing a known method to solve a similar problem. Matsumura provides Electronic Control Units, which have more control functions(par3 “Recently more and more control functions are required in a vehicle, particularly in a luxury vehicle, and a number of vehicular electronic control units (ECUs) are mounted in the vehicle to meet such requirements. The ECU is normally provided for each function or requirement. Each ECU therefore includes a microcomputer, whether the required processing capability is high or low.”)


Regarding claim 3, Safford and Matsumura teaches 
The control system according to claim 1, 
Safford further teaches,
Wherein the lockstep core of the first processor (col 15 ln 55-57 "Although the lockstep logic 106 and crossbar 108 in FIG. 1A are on the same chip as the cores 102a-b, this is not a requirement of the present invention.") is configured to receive, from the second microcontroller, data representing a comparison of the direct outputs of the cores of the second microprocessor, and is configured to derive therefrom an operational status of the second microcontroller. (fig 1:106, fig 2A,2B col 4 ln 21-31 "For example, referring to FIG. 2B, each of the cores 102a-b fetches the next instruction in the core's instruction stream (step 252), executes the instruction (step 254), and transmits any resulting data and/or control signals to the lockstep logic 106 (step 256). Referring to FIG. 2A, when the lockstep logic 106 receives such data/control signals on lines 114a-b (step 206), the lockstep logic 106 compares such outputs to each other (step 208). If the outputs of both cores 102a-b are the same (step 210), lockstep logic 106 provides the output of the master core to the crossbar 108 at port 112 (step 212).”)
However, Safford does not specifically teach that the first microcontroller is on a separate chip from the second microcontroller. Safford only mentions that being on the same chip is not a requirement. 
On the other hand, Matsumura teaches
wherein lockstep core of the first microcontroller is configured to receive, from the second microcontroller, data representing a comparison of the direct outputs of the core of the second microprocessor, and is configured to derive therefrom an operational status of the second microcontroller.(fig 1:4, fig 4:S2; par 38 "The microcomputer 4 is configured to execute ECU module diagnosis control processing shown in FIG. 4. This processing is provided to check whether the first ECU module 10 for performing the engine control is operating normally and cause another ECU module to execute backup control processing described later upon determination that the first ECU module 10 is not operating normally. ")
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to further modify Safford to incorporate the microcontroller of Matsumura.

Regarding claim 4, Safford and Matsumura teaches 
The control system according to claim 3, 
Safford further teaches 
wherein the first processor(col 15 ln 55-57 "Although the lockstep logic 106 and crossbar 108 in FIG. 1A are on the same chip as the cores 102a-b, this is not a requirement of the present invention.")  is configured to determine from the comparison data whether either of  the second microcontroller cores is disturbed or faulty. (fig 1:106, fig 2A,2B col 4 ln 21-31 "For example, referring to FIG. 2B, each of the cores 102a-b fetches the next instruction in the core's instruction stream (step 252), executes the instruction (step 254), and transmits any resulting data and/or control signals to the lockstep logic 106 (step 256). Referring to FIG. 2A,  
However, Safford does not specifically teach that the first microcontroller is on a separate chip from the second microcontroller. Safford only mentions that being on the same chip is not a requirement. 
On the other hand, Matsumura teaches
wherein the first microcontroller is configured to determine from  the comparison data whether either of  the second microcontroller cores is disturbed or faulty. (fig 1:4, fig 4:S2; par 38 "The microcomputer 4 is configured to execute ECU module diagnosis control processing shown in FIG. 4. This processing is provided to check whether the first ECU module 10 for performing the engine control is operating normally and cause another ECU module to execute backup control processing described later upon determination that the first ECU module 10 is not operating normally.")
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to further modify Safford to incorporate the microcontroller of Matsumura.

Regarding claim 5, Safford and Matsumura teaches 
The control system according to claim 3, 
Safford further teaches 
wherein the lockstep core of the first processor(col 15 ln 55-57 "Although the lockstep logic 106 and crossbar 108 in FIG. 1A are on the same chip as the cores 102a-b, this is not a requirement of the present invention.") is configured to do at least one of the following in response to determining that either of the second microcontroller cores is disturbed or faulty: send an error message to a vehicle safety system; reset the disturbed or faulty core of the second microcontroller; and enter the disturbed or faulty core into a predefined safe state. (fig 2C; col 6 ln 13-33 "Referring to FIG. 2C, a flowchart is shown of a method 280 that is performed by the lockstep logic 106 in response to detection of a lockstep error (FIG. 2A, step 226) … A variety of techniques for attempting to recover from such an error, however, are well-known to those of ordinary skill in the art, such as attempting to return to some previous checkpoint and resetting both cores 102a-b and the lockstep logic 106. The lockstep logic 106 may attempt to perform such a recovery (step 282). If the recovery attempt is successful (step 284), the lockstep logic 106 re-enters lockstep mode (FIG. 2A, step 204). If the recovery attempt is unsuccessful, the lockstep logic 106 signals a fatal system error (step 288). Such an error typically requires the entire microprocessor 104 or the entire computer system 100 to be reset. Alternatively, the lockstep logic 106 may simply signal a fatal system error upon entering lockstep error mode, without attempting recovery.")
However, Safford does not specifically teach that the first microcontroller is on a separate chip from the second microcontroller. Safford only mentions that being on the same chip is not a requirement. 
On the other hand, Matsumura teaches
wherein the lockstep core of the first microcontroller is configured to do at least one of the following in response to determining that either of the second microcontroller cores is disturbed or faulty: send an error message to a vehicle safety system; avoid the disturbed or faulty core of the second microcontroller(fig 1:4, fig 4:S2; par 38 "The microcomputer 4 is configured to execute ECU module diagnosis control processing shown in FIG. 4. This processing is provided to check whether the first ECU module 10 for performing the engine control is operating normally and cause another ECU module to execute backup control processing described later upon determination that the first ECU module 10 is not operating normally. "); and enter the disturbed or faulty core into a predefined normal state(par 43 “If the check result at step 2 is YES indicating that the first ECU module 10 is operating normally, the backup flag F BACKUP is reset to O (step 8) and the alarm light 53 is turned off (step 9), thus ending this processing.”).  

Regarding claim 6, Safford and Matsumura teaches 
The control system according to claim 3, 
Safford teaches
wherein both of the two cores of the second microcontroller (col 15 ln 55-57 "Although the lockstep logic 106 and crossbar 108 in FIG. 1A are on the same chip as the cores 102a-b, this is not a requirement of the present invention.") are operable to execute the same software operation in synchronism to obtain respective results, and each of the two cores is operable to compare a result of one of the cores with the result of the other core to thereby derive the comparison data.  (fig 1:106, fig 2A,2B col 4 ln 21-31 "For example, referring to FIG. 2B, each of 

Regarding claim 7, Safford and Matsumura teaches 
The control system according to claim 6, 
Safford further teaches
wherein each of the two cores of the second microcontroller is operable to compare the result of one of the cores with the result of the other core after each frame during execution of software.  (fig 1:106, fig 2A,2B col 4 ln 21-31 "For example, referring to FIG. 2B, each of the cores 102a-b fetches the next instruction in the core's instruction stream (step 252), executes the instruction (step 254), and transmits any resulting data and/or control signals to the lockstep logic 106 (step 256). Referring to FIG. 2A, when the lockstep logic 106 receives such data/control signals on lines 114a-b (step 206), the lockstep logic 106 compares such 

Regarding claim 8, Safford and Matsumura teaches 
The control system according to claim 1, 
Matsumura further teaches,
wherein the cores of the second microcontroller are operable to execute vehicle safety-related software. (fig1; par 4 "For a vehicle to travel safely, it is required to cooperate a steering control, a brake control and an engine control in a complicated manner.…. The ECU for the engine control or the brake control, which is important for safe travel, is provided with an additional IC or microcomputer for monitoring and detecting a failure of the microcomputer. In particular, the ECU provided for controlling the function, which needs a safety backup operation upon failure of the microcomputer, is provided with a backup circuit or a microcomputer for a fail-safe operation.")

Regarding claim 9, Safford and Matsumura teaches 
The control system according to claim 1, 
Safford further teaches
wherein the first and second processor(col 15 ln 55-57 "Although the lockstep logic 106 and crossbar 108 in FIG. 1A are on the same chip as the cores 102a-b, this is not a requirement of the present invention.") are configured to operate synchronously. (fig 5: 508, 516; col 13 ln 
However, Safford does not specifically teach that the first microcontroller is on a separate chip from the second microcontroller. Safford only mentions that being on the same chip is not a requirement. 
On the other hand, Matsumura teaches
wherein the first(fig 1:4; par 26 "The microcomputer 4 is formed of a lockstep-type CPU, an I/0 circuit, a ROM, a RAM and the like.") and second microcontrollers(fig 1:10,20,30; par 27 "The first to the third ECU modules 10, 20 and 30 are mounted on the mother unit 2. The first ECU module 10 is provided for controlling an engine.") are configured to operate.  
  Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to further modify Safford to incorporate the separation of the lockstep logic into a separate microcontroller of Matsumura.

Regarding claim 10, Safford and Matsumura teaches 
The control system of claim 5,
Matsumura further teaches,
 wherein the first microcontroller is configured to monitor the second microcontroller cyclically with a predetermined cycle time. (fig 4; par 38 "The microcomputer 4 is configured to 

Regarding claim 11, Safford and Matsumura teaches 
The control system according to claim 10, 
 Safford further teaches
wherein the cycle time is short enough that early data needs to be held in a latch, so that other components can catch up(col 15 ln 1-5 "A further benefit of the loosened timing requirements typically associated with crossbars is that the data from the cores 102a-b may be latched for an arbitrary number of clock cycles (using, for example, latches 318a-b) inside the lockstep logic 106." Safford teaches a lockstep system that can be set to any number of clock cycles.) and the reset status is constantly being checked(Fig 5: 514; Col 13 ln 9-12 “Assertion of the lockstep enable line 130 when reset line 128 is de-asserted causes the engine 310 to enter a lockstep mode state 516 (arc 514), in which the engine 310 operates in lockstep mode in the manner described above.”)
However, although Safford teaches checking if the reset is finished, Safford does not specifically teach setting cycle times to a length shorter than the time required to transition the first or each second microcontroller core to its respective safe state.
On the other hand, Matsumura teaches 
wherein the cycle time is shorter than the time required to transition the first or each second microcontroller core to its respective safe state(fig 7:S21; par 53 “The microcomputer 4 of the mother unit 2 is configured to execute alternative operation execution check processing shown in FIG. 7. This processing is executed periodically at a predetermined interval. This processing is for checking whether the engine control, which is to be executed by the first ECU module 10, should be executed fully by the first ECU module 10 in accordance with the processing load of the first ECU module 10.” In order for step S23 to be reached, the check must happen while the recovery is still happening.).

Regarding claim 12, Safford and Matsumura teaches 
The control system according to claim 1, 
Matsumura further teaches
wherein the first microcontroller is configured to act as a watchdog timer for the second microcontroller. (fig 1:4, fig 4:S2; par 38 "The microcomputer 4 is configured to execute ECU module diagnosis control processing shown in FIG. 4. This processing is provided to check whether the first ECU module 10 for performing the engine control is operating normally and cause another ECU module to execute backup control processing described later upon determination that the first ECU module 10 is not operating normally. ") 

Regarding claim 13, Safford and Matsumura teaches 
The control system according to claim 12, 
Matsumura further teaches
wherein the lockstep core of the first microcontroller is operable to execute a complex software watchdog application. (fig 1:4, fig 4:S2; par 38 "The microcomputer 4 is configured to execute ECU module diagnosis control processing shown in FIG. 4. This processing is provided to check whether the first ECU module 10 for performing the engine control is operating normally and cause another ECU module to execute backup control processing described later upon determination that the first ECU module 10 is not operating normally. ") 

Regarding claim 14, Safford and Matsumura teaches 
The control system according to claim 13, 
Matsumura further teaches
wherein the software watchdog application includes a heartbeat monitoring unit, a program flow checking unit, and a task state indication unit. (fig 1:4, fig 4:S2; par 38 "The microcomputer 4 is configured to execute ECU module diagnosis control processing shown in FIG. 4. This processing is provided to check whether the first ECU module 10 for performing the engine control is operating normally and cause another ECU module to execute backup control processing described later upon determination that the first ECU module 10 is not operating normally." Matsumura’s “operating normally check” is equivalent to applicant’s heartbeat monitoring, program flow checking and task state indication check.) 

Regarding claim 15, Safford and Matsumura teaches 
The control system of claim 1, 
Matsumura further teaches
wherein the control system is provided as an integrated electronic control unit.  (fig 1:2; par 26 “The mother unit 2 is formed of a printed-circuit board 3 as well as a microcomputer 4 and other electronic parts mounted on the printed-circuit board 3. The microcomputer 4 is formed of a lockstep-type CPU, an I/0 circuit, a ROM, a RAM and the like. The microcomputer 4 thus forms a mother ECU module, which is comparable to each of the ECU modules 10 ad 20. ")

Regarding claim 16, Safford and Matsumura teaches 
The control system of claim 1, 
Matsumura further teaches
wherein the first microcontroller is configured to monitor the second microcontroller cyclically with a predetermined cycle time. (fig 4; par 38 "The microcomputer 4 is configured to execute ECU module diagnosis control processing shown in FIG. 4. This processing is executed periodically at a predetermined interval. This processing is provided to check whether the first ECU module 10 for performing the engine control is operating normally and cause another ECU module to execute backup control processing described later upon determination that the first ECU module 10 is not operating normally. ")

Regarding claim 17, Safford and Matsumura teaches 
The control system according to claim 16, 
Safford further teaches
wherein both of the two cores of the second microcontroller are operable to execute the same software operation in synchronism to obtain respective results, and each of the two cores is operable to compare a result of one of the cores with the result of the other core to thereby derive the comparison data. (fig 1:106, fig 2A,2B col 4 ln 21-31 "For example, referring to FIG. 2B, each of the cores 102a-b fetches the next instruction in the core's instruction stream (step 252), executes the instruction (step 254), and transmits any resulting data and/or control signals to the lockstep logic 106 (step 256). Referring to FIG. 2A, when the lockstep logic 106 receives such data/control signals on lines 114a-b (step 206), the lockstep logic 106 compares such outputs to each other (step 208). If the outputs of both cores 102a-b are the same (step 210), lockstep logic 106 provides the output of the master core to the crossbar 108 at port 112 (step 212).”)  

Regarding claim 18, Safford and Matsumura teaches 
The control system according to claim 17, 
Safford further teaches,
wherein each of the two cores of the second microcontroller is operable to compare the result of one of the result with the result of the other core after each frame during execution of software.  (fig 1:106, fig 2A,2B col 4 ln 21-31 "For example, referring to FIG. 2B, each of the cores 102a-b fetches the next instruction in the core's instruction stream (step 252), executes the instruction (step 254), and transmits any resulting data and/or control signals to the lockstep logic 106 (step 256). Referring to FIG. 2A, when the lockstep logic 106 receives such data/control signals on lines 114a-b (step 206), the lockstep logic 106 compares such outputs to each other (step 208). If the outputs of both cores 102a-b are the same (step 210), 

Regarding claim 19, Safford and Matsumura teaches 
The control system according to claim 3, wherein: 
Safford further teaches
the first processor (col 15 ln 55-57 "Although the lockstep logic 106 and crossbar 108 in FIG. 1A are on the same chip as the cores 102a-b, this is not a requirement of the present invention.") is configured to determine from the comparison data whether either of the second microcontroller cores is disturbed or faulty; (fig 1:106, fig 2A col 4 ln 21-31 “Referring to FIG. 2A, when the lockstep logic 106 receives such data/control signals on lines 114a-b (step 206), the lockstep logic 106 compares such outputs to each other (step 208).”)
wherein the lockstep core of the first microcontroller is configured to do at least one of the following in response to determining that either of the second microcontroller cores is disturbed or faulty: 
send an error message to a vehicle safety system; 
reset the disturbed or faulty core of the second microcontroller; and 
enter the disturbed or faulty core into a predefined safe state; (fig 2C; col 6 ln 13-33 "Referring to FIG. 2C, a flowchart is shown of a method 280 that is performed by the lockstep logic 106 in response to detection of a lockstep error (FIG. 2A, step 226) … A variety of techniques for attempting to recover from such an error, however, are well-known to those of ordinary skill in the art, such as attempting to return to some previous checkpoint and resetting  and 
wherein both of the two cores of the second microcontroller are operable to execute the same software operation in synchronism to obtain respective results, and each of the two cores is operable to compare a result of one of the cores with the result of the other core to thereby derive the comparison data.  
However, Safford does not specifically teach that the first microcontroller is on a separate chip from the second microcontroller. Safford only mentions that being on the same chip is not a requirement. 
On the other hand, Matsumura teaches
the first microcontroller is configured to determine from the comparison data whether either of the second microcontroller cores is disturbed or faulty; (fig 1:4, fig 4:S2; par 38)
wherein the lockstep core of the first microcontroller is configured to do at least one of the following in response to determining that either of the second microcontroller cores is disturbed or faulty: 
send an error message to a vehicle safety system; 
reset the disturbed or faulty core of the second microcontroller; and 
enter the disturbed or faulty core into a predefined safe state;(fig 1:4, fig 4:S2; par 38 "The microcomputer 4 is configured to execute ECU module diagnosis control processing shown in FIG. 4. This processing is provided to check whether the first ECU module 10 for performing the engine control is operating normally and cause another ECU module to execute backup control processing described later upon determination that the first ECU module 10 is not operating normally.") and 
wherein both of the two cores of the second microcontroller are operable to execute the same software operation as a backup failover option. (fig 4:S7; par 42 “The backup control program imported at step 4 is transmitted (step 7) to the second module 20 and the arithmetic operation processing of the CPU 12a is stopped (step 10), thus ending this processing.”)
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to further modify Safford to incorporate the microcontroller of Matsumura.

Regarding claim 20, Safford and Matsumura teaches 
The control system according to claim 19, 
Safford further teaches,
wherein each of the two cores of the second microcontroller is operable to compare the result with one of the cores with the result of the other core after each frame during execution of software. (fig 1:106, fig 2A,2B col 4 ln 21-31 "For example, referring to FIG. 2B, each of the cores 102a-b fetches the next instruction in the core's instruction stream (step 252), 

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Safford et. al.(US 7290169 B2)and Matsumura et. al.(US 20120265405 A1) in view of Ahmed et. al. (US 9495239 B1).
Regarding claim 2, Safford and Matsumura teaches 
The control system according to claim 1, 
Safford further teaches 
wherein the data representing direct outputs of the second processor cores is transmitted to the lockstep core(fig 1:106, fig 2A,2B col 4 ln 21-31 "For example, referring to FIG. 2B, each of the cores 102a-b fetches the next instruction in the core's instruction stream (step 252), executes the instruction (step 254), and transmits any resulting data and/or control signals to the lockstep logic 106 (step 256). Referring to FIG. 2A, when the lockstep logic 106 receives such data/control signals on lines 114a-b (step 206), the lockstep logic 106 compares such outputs to each other (step 208). If the outputs of both cores 102a-b are the same (step 210), lockstep logic 106 provides the output of the master core to the crossbar 108 at port 112 (step 212).”) of the first processor(col 15 ln 55-57 "Although the lockstep logic 106 and crossbar )via a communication bus(col 6 ln 36-41 "As described above, lockstep logic 106 receives data/control signals from cores 102a-b on lines 114a-b, respectively (FIG. 2A, step 206). The signals on lines 114a-b may be slightly out of sync with each other due to differences between clock signals provided to cores 102a-b on clock lines 124a-b, respectively. ").
However, Safford does not specifically teach that the first microcontroller is on a separate chip from the second microcontroller. Safford only mentions that being on the same chip is not a requirement. 
On the other hand, Matsumura teaches
wherein the data representing direct outputs of the second microcontroller cores is transmitted to the lockstep core of the first microcontroller(fig 1:4, fig 4:S2; par 38 "The microcomputer 4 is configured to execute ECU module diagnosis control processing shown in FIG. 4. This processing is provided to check whether the first ECU module 10 for performing the engine control is operating normally and cause another ECU module to execute backup control processing described later upon determination that the first ECU module 10 is not operating normally.") via a communication bus(par 31 "On the mother unit 2, a communication bus 6 (operation data communication section) formed of a memory communication bus 6a and an I/0 communication bus 6b is provided. Each connector 5 is electrically connected to the communication bus 6. ").
However, neither Safford nor Matsumura specifically state using Serial Peripheral Interface as the communication bus.
On the other hand, Ahmed teaches 
wherein the data is transmitted to the other core via a Serial Peripheral Interface bus(col 10 ln 11-13 “One or more of interfaces 466 can be implemented in the form of a Serial Peripheral Interface (SPI) bus type of interface.”).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to further modify Safford and Matsumura to incorporate the Serial Peripheral Interface bus of Ahmed.  One of ordinary skill in the art would have been motivated to remedy the shortcomings of Safford and Matsumura -- a need for a specific protocol to communicate between components -- with Ahmed providing a known method to solve a similar problem. Ahmed provides “The programmable IC may include an input/output (I/O) sub-system 450 for communication of data with external circuits. The I/O sub-system 450 may include various types of I/O devices or interfaces including for example, flash memory type I/O devices, higher performance I/O devices,  lower performance interfaces, debugging I/O devices, and/ or RAM I/O devices.”( Ahmed col 9 ln 40-47)

Response to Arguments
Applicant's arguments filed 03/12/2021 have been fully considered but they are not persuasive. 
With respect to the independent claim, the applicant has further argued that the combination of Safford and Matsumura does not teach microcontrollers, explaining that individually, Safford teaches microprocessors, which would miss the other peripherals, and Matsumura teaches microcomputers, which is missing the limitation that everything be on an integrated chip. The examiner respectfully disagrees. In response to applicant's arguments In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  Individually, Safford teaches microprocessors, which teaches having everything on a single chip, but would miss the other peripherals(Safford col 15 ln 55-58 “Although the lockstep logic 106 and crossbar 108 in FIG. 1A are on the same chip as the cores 102a-b, this is not a requirement of the present invention.”). Matsumura teaches microcomputers, which has all the peripherals that Safford missing(Matsumura fig 1:4; par 26 "The microcomputer 4 is formed of a lockstep-type CPU, an I/0 circuit, a ROM, a RAM and the like."), but Matsumura is missing the limitation that everything be on an integrated chip(Matsumura par 27 “The first ECU module 10 is provided for controlling an engine. It is formed of a printed circuit board 11 smaller in size than the printed-circuit board 3 as well as a microcomputer 12 and other parts mounted on the printed-circuit board 11. These parts are integrated in a state accommodated within a casing 10a as shown in FIG. 2A and FIG. 3A.”). 
One of ordinary skill in the art would have been motivated to remedy the shortcomings of Safford -- a need for a solution for the issue of increasing risk by having both calculation and check happen on the same chip (Safford col 15 ln 55-58 “Although the lockstep logic 106 and crossbar 108 in FIG. 1A are on the same chip as the cores 102a-b, this is not a requirement of the present invention.”)-- with Matsumura providing a known method to solve a similar problem. Matsumura provides a way to execute the lockstep logic on a different section than the performance cores (fig 1:4; par 26 "The microcomputer 4 is formed of a lockstep-type CPU, an I/0 circuit, a ROM, a RAM and the like." par 27 “The first ECU module 10 is provided for 
One of ordinary skill in the art would also have been motivated to remedy another shortcoming of Safford -- a need for a solution for the issue of processing more complex workloads than a microprocessor can handle-- with Matsumura providing a known method to solve a similar problem. Matsumura provides Electronic Control Units, which have more control functions(par3 “Recently more and more control functions are required in a vehicle, particularly in a luxury vehicle, and a number of vehicular electronic control units (ECUs) are mounted in the vehicle to meet such requirements. The ECU is normally provided for each function or requirement. Each ECU therefore includes a microcomputer, whether the required processing capability is high or low.”)
 The examiner interprets this combination of Safford and Matsumura as teaching microcontrollers. 
With respect to claim 5, the applicant has argued that Safford and Matsumura do not teach limitation “wherein the lockstep core of the first microcontroller is configured to do at least one of the following in response to determining that either of the second microcontroller cores is disturbed or faulty: send an error message to a vehicle safety system; reset the disturbed or faulty core of the second microcontroller; and enter the disturbed or faulty core into a predefined safe state.” The examiner respectfully disagrees. Safford teaches, in the cited fig 2C; col 6 ln 13-33 "Referring to FIG. 2C, a flowchart is shown of a method 280 that is resetting both cores 102a-b and the lockstep logic 106. The lockstep logic 106 may attempt to perform such a recovery (step 282). If the recovery attempt is successful (step 284), the lockstep logic 106 re-enters lockstep mode (FIG. 2A, step 204). If the recovery attempt is unsuccessful, the lockstep logic 106 signals a fatal system error (step 288). Such an error typically requires the entire microprocessor 104 or the entire computer system 100 to be reset. Alternatively, the lockstep logic 106 may simply signal a fatal system error upon entering lockstep error mode, without attempting recovery.". The examiner interprets this as reset the disturbed or faulty core of the second microcontroller. 
With respect to claim 11, the applicant has argued that Safford and Matsumura does not teach limitation “wherein the cycle time is shorter than the time required to transition the first or each second microcontroller core to its respective safe state.” The examiner respectfully disagrees. Matsumura teaches, in the cited fig 7:S21; par 53 “The microcomputer 4 of the mother unit 2 is configured to execute alternative operation execution check processing shown in FIG. 7. This processing is executed periodically at a predetermined interval. This processing is for checking whether the engine control, which is to be executed by the first ECU module 10, should be executed fully by the first ECU module 10 in accordance with the processing load of the first ECU module 10.” In order for step S23 to be reached, the check must happen while the recovery is still happening. The examiner interprets this as “wherein the cycle time is shorter .  


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 20170361852 A1 – Topp – has a similar structure with a similar function, lockstep monitor of two other microcontrollers for the purposes of vehicle safety. Earliest priority date is June 20, 2016, which is after the priority date of this application.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryce Bonzo can be reached on (571) 272-3655.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/M.X./Examiner, Art Unit 2113                                                                                                                                                                                                        /BRYCE P BONZO/Supervisory Patent Examiner, Art Unit 2113